
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 468
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Graves of
			 Missouri submitted the following resolution; which was referred to
			 the Committee on Small
			 Business
		
		RESOLUTION
		Expressing support for the designation of a
		  Small Business Saturday and supporting efforts to increase
		  awareness of the value of locally owned small businesses.
	
	
		Whereas small businesses represent 99.7 percent of all
			 businesses having employees (commonly referred to as employer
			 firms) in the United States;
		Whereas small businesses employ 50 percent of the
			 employees in the private sector in the United States;
		Whereas small businesses pay 44 percent of the total
			 payroll of the employees in the private sector in the United States;
		Whereas small businesses are responsible for more than 50
			 percent of the private, nonfarm product of the gross domestic product;
		Whereas small businesses generated 65 percent of net new
			 jobs during the last 17 years;
		Whereas small businesses generate 60 to 80 percent of all
			 new jobs annually;
		Whereas small businesses focus on 2 key strategies:
			 deepening relationships with customers and creating value for customers;
		Whereas, for every $100 spent with locally owned,
			 independent stores, $68 returns to the community through local taxes, payroll,
			 and other expenditures;
		Whereas 92 percent of consumers in the United States agree
			 that the success of small businesses is critical to the overall economic health
			 of the United States;
		Whereas 93 percent of consumers in the United States agree
			 that small businesses contribute positively to the local community by supplying
			 jobs and generating tax revenue;
		Whereas 91 percent of consumers in the United States have
			 small businesses in their community that the consumers would miss if the small
			 businesses closed;
		Whereas 99 percent of consumers in the United States agree
			 that it is important to support the small businesses in their community;
		Whereas 90 percent of consumers in the United States are
			 willing to pledge support for a buy local movement; and
		Whereas November 26, 2011, would be an appropriate date to
			 designate as Small Business Saturday: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of a Small Business Saturday; and
			(2)supports
			 efforts—
				(A)to encourage
			 consumers to shop locally; and
				(B)to increase
			 awareness of the value of locally owned small businesses and the impact of
			 locally owned small businesses on the economy of the United States.
				
